Wade, J.
1. The grounds of the motion for a new trial which assign error upon the charge of the court are wholly without merit. The charge fairly and fully presented the law applicable to the issues made by the pleadings and evidence; and it was the duty of counsel, if the instructions of the court were too general to present specifically the exact issue or issues which he thought important to his client, to request in writing additional and more specific instructions.
2. The evidence warranted the verdict, and the trial judge did not err in overruling the motion for a new trial. Judgment affirmed.